Citation Nr: 1138256	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-41 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbosacral spine. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1952 to February 1953.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which increased the disability rating for the Veteran's service-connected back disability to 40 percent.  

The Veteran presented testimony before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the claims file. 

The record reasonably raises the question of whether the Veteran is unemployable due to his service-connected back disability.  The issue of entitlement to TDIU rating is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's back disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine and left lower extremity radiculopathy was productive of not more than moderate impairment.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for service-connected degenerative disc disease of the thoracolumbar spine are not met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.40-4.46, 4.71a, DC 5003-5242, 38 C.F.R. § 4.124a, DC 8520 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in October 2008.  Complete notice was provided in April 2009, and the claim was readjudicated in an October 2009 Statement of the Case.  

VA has obtained service treatment records, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period o appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Lumbosacral Strain

The Veteran is seeking an increased disability rating for degenerative disc disease of the lumbosacral spine.  Service connection was awarded effective June 2001 and a 20 percent rating was assigned.  In the January 2009 rating action on appeal, the evaluation was increased to 40 percent.  In a July 2009 rating decision, the RO granted service connection and assigned a separate 20 percent rating for left lower extremity radiculopathy with foot drop as associated with degenerative disc disease.  The Veteran contends that his symptoms warrant a higher rating.  During his Board hearing, he testified that he experiences constant, severe low back pain which interferes with his ability to walk, sleep, and work.  

The claims file contains treatment records from the New York Department of Health and Human Services (HSS), which indicate that the Veteran underwent an MRI of the lumbar spine in May 2008.  He was diagnosed with multi-level degenerative disc disease with generalized disc bulge and mild to moderate foraminal stenosis.  An MRI in June 2008 showed nuclear herniation at L4-L5.  An October 2008 letter from the Veteran's private physician states that he has a history of lower back pain and sciatica and continues to report significant lower back pain.  

The Veteran was afforded a VA examination of his lumbosacral spine in October 2008.  He described chronic low back pain that was sharp and radiated to his left leg.  He was able to walk with a cane up to one block and he used a lumbosacral corset.  The Veteran reported that he was employed one day per month and that he was independent in his activities of daily living.  He denied any flare ups.  On examination, he had forward flexion to 20 degrees, extension to 10 degrees, and bilateral rotation to 15 degrees, with pain in all movements.  Pain increased with repetition, but there was no additional loss of motion.  The examiner could not determine, without resorting to speculation, whether pain, fatigue, weakness, lack of endurance, incoordination, or flare-ups caused any additional functional loss.  There was tenderness at the lumbosacral paraspinals, as well as severe guarding.  The Veteran's gait was slow but functional, and there was straightening of the lumbar lordosis.  Sensory perception was intact and reflexes were symmetrical; however, motor strength was decreased to 3+/5 bilaterally secondary to guarding.  The examiner diagnosed degenerative disc disease of the lumbosacral spine L1-2 through L5-S1, with spinal stenosis.  

The claims file contains VA outpatient treatment records dated between March 2008 and February 2009, which reflect that the Veteran reported that he swims several times per week and is able to walk up to two blocks, with some leg and back pain developing afterward.  He was noted to be well-coordinated and have a steady gait.  In March 2008, he reported that he was wearing a back brace.  

During a VA neurological examination in May 2009, the Veteran was noted to have lumbosacral flexion to 45 degrees, extension to 5 degrees, and lateral flexion to 10 degrees.  Deep tendon reflexes were 2+ in the bilateral lower extremities and touch and pin prick were normal.  The examiner also diagnosed left lower extremity radiculopathy which caused severe pain and left foot problems.  The examiner specifically noted there was no intrinsic problem with the sciatic nerve.  

Rating Criteria and Analysis

The Veteran's degenerative disc disease is currently rated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, the diagnostic code for lumbosacral strain, with a separate 20 percent for left lower extremity radiculopathy with foot drop under 38 C.F.R. § 4.124a, DC 8520.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5237.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2). 

Applying the rating criteria to the foregoing evidence, the Board finds that a disability rating in excess of the currently assigned 40 percent is not warranted for the Veteran's lumbosacral spine disability.  A rating in excess of 40 percent is not available unless there is unfavorable ankylosis of the entire thoracolumbar spine.  Although his range of motion is severely limited, the Veteran does have measurable mobility in his spine.  Therefore, the criteria for a higher rating are not met.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Board acknowledges that the Veteran reports pain throughout all motions of his spine; however, the rating criteria contemplate pain, and there is no objective evidence of further functional loss due to pain or weakness.  The Veteran is already receiving more than the minimal compensable rating for the joint; thus, a higher rating is not warranted under DeLuca and applicable VA regulations.  

The Board has considered whether another rating code is more appropriate than the one used by the RO.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Disorders of the spine may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For purposes of evaluations for intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  In this case, the medical evidence fails to show that the Veteran experiences any incapacitating episodes as defined by the regulation; therefore, DC 5243 is not applicable.  

The RO assigned a separate 20 percent rating for left lower extremity radiculopathy.  Under DC 8520, a 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The Board finds an increased rating is not warranted as there is no evidence of moderately incomplete paralysis of the sciatic nerve.  Although the RO characterized the condition as to include left foot drop, there is no evidence of left foot drop.  The examiner attributed the left leg pain to the service-connected low back disability.  Deep tendon reflexes were 2+ and sensation was normal.  

The Board has also considered whether an increased rating for neurological impairment in the right lower extremity is warranted at any time during the rating period in question; however, there is no evidence of sensory impairment in the right lower extremity.  Thus a separate evaluation for a neurological impairment of the right lower extremity is not warranted at this time. 

Extraschedular Rating

The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

A disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine is denied.  


REMAND

During his Board hearing in April 2011, the Veteran reported that he is unable to continue in his employment as a banquet waiter due to his back disability.  He stated that he is only able to work one day per month, and he expects to be terminated because he is unable to lift trays as required.  These statements raise a claim for entitlement to TDIU.  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Moreover, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  

The Veteran does not meet the schedular prerequisites for assignment of a total rating for compensation purposes.  38 C.F.R. § 4.16(a).  While that is the case, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the Director of the VA Compensation and Pension Service (C&P) may award TDIU. 38 C.F.R. § 4. 16(b).  The Board cannot award TDIU on this basis in the first instance.  Where the Veteran does not meet the percentage requirements, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Although the Veteran has undergone a VA examination to evaluate his service-connected back disability, a VA medical opinion has not yet been obtained as to whether or not his service-connected disabilities in combination render him unemployable.

VA may not reject the Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  Thus, the Veteran's claim for a TDIU rating must be remanded for a VA examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Provide the Veteran and his representative appropriate notice on the TDIU claim.  

2.	Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for service-connected back disability since July 2008.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.

3.	After completion of the foregoing, schedule the Veteran for a VA medical examination to address the effects of his service- connected disabilities on his capacity to obtain and hold employment.  The examiner must be provided with the Veteran's claims file for review.  The Veteran's service-connected disabilities are degenerative disc disease of the lumbosacral spine and radiculopathy of the left lower extremity with foot drop.

	After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service- connected disorders.

	The examiner should explain the reasons for the conclusions reached. 

4.	After completion of the examination, if the Veteran fails to meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(b) and there is evidence that the service-connected disabilities preclude gainful employment, the AMC/RO should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

5.	If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


